MEMORANDUM**
Santos Leonel Rubio-Soria appeals his guilty-plea conviction and 8-month sentence for importing marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
Rubio-Soria contends that the district court erroneously denied his motion to dismiss the indictment based on his claim that § 960 is unconstitutional after Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Ru-bio-Soria further contends that even if § 960 is constitutional, his conviction must be reversed because the government failed to prove beyond a reasonable doubt that he knowingly or intentionally imported a specific quantity of marijuana.
We reject Rubio-Soria’s facial constitutional challenge to § 960 because it is foreclosed by our decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (upholding the constitutionality of 21 U.S.C. § 960 after Apprendi). Rubio-Soria’s contention that the government was required to prove his knowledge of drug quantity also fails pursuant to United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002) (concluding that Apprendi did not change the rule that the government need not prove defendant’s knowledge of type and amount of controlled substance).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.